Citation Nr: 0719745	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  01-09 732A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for service-connected gastroesophageal reflux 
disease.

2.  Entitlement to a compensable disability rating for 
service-connected allergic rhinitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 





INTRODUCTION

The veteran served on active duty from February 1965 to 
October 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2000 and August 2000 rating 
decisions of the Oakland, California, Department of Veterans 
Affairs (VA) Regional Office (RO).  In March 2000, the RO 
awarded an increased disability rating of 10 percent for the 
veteran's service-connected gastroesophageal reflux disease.  
In August 2000, the RO denied entitlement to a compensable 
disability rating for service-connected allergic rhinitis.  
In August 2004, the Board remanded the claims for additional 
development.  


FINDINGS OF FACT

1.  The veteran's gastroesophageal reflux disease is shown to 
be productive of some regurgitation, but not persistently 
recurrent epigastric distress with dysphagia, or pyrosis, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  

2.  The veteran's allergic rhinitis is not shown to have been 
productive of greater than 50-percent obstruction of the 
nasal passages on both sides or complete obstruction on one 
side, or sinusitis manifested by one or two incapacitating 
episodes per year requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or by three to six non-
incapacitating episodes per year characterized by headaches, 
pain, and purulent discharge or crusting.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
gastroesophageal reflux disease have not been met.  38 
U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159, 4.114, Diagnostic Codes 7399-7346 (2006).

2.  The criteria for a compensable disability evaluation for 
allergic rhinitis have not been met.  38 U.S.C.A. § 1155, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
4.97, Diagnostic Code 6522 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Gastroesophageal Reflux Disease

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity. 
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

The veteran received service connection for gastroesophageal 
reflux disease (GERD) in an October 1997 rating decision, 
evaluated as 10 percent disabling.  On August 13, 1999, the 
veteran filed a claim for an increased rating.  A March 2000 
rating decision granted the veteran's claim, to the extent 
that it assigned a 10 percent rating, with an effective date 
of August 13, 1999.   

The RO has indicated that it evaluated the veteran's GERD 
under Diagnostic Codes 7399-7346.  The use of DC 7399 
represents an unlisted disability that required rating by 
analogy to one of the disorders rated under 38 C.F.R. § 
4.114.  See 38 C.F.R. § 4.27 (2006) (hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned; the additional code is 
shown after the hyphen).  




Under 38 C.F.R. § 4.114, DC 7346, a 10 percent rating is 
warranted for hiatal hernia with two or more of the symptoms 
for the 30 percent evaluation of less severity.  A 30 percent 
rating is warranted for hiatal hernia with persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.

The medical evidence consists of VA reports, and non-VA 
reports from Kaiser Permanente (Kaiser).  Overall, this 
evidence shows that the veteran received a number of 
treatments for GERD.  

Reports from Kaiser show that the veteran received a number 
of treatments for stomach pain, abdominal pain, and blood in 
his stool.  These reports are difficult to read, and do not 
appear to contain any relevant findings, other than to show 
that he weighed no less than 148 pounds at all times.  A June 
1998 UGI (upper gastrointestinal) x-ray notes a small 
sliding-type hiatal hernia.  

A VA progress note, dated in March 2000, indicates mild GERD, 
with no persistent symptoms for more than two years, no alarm 
symptoms, and no intermittent therapy.  A VA progress note, 
dated in July 2000, notes complaints of choking symptoms, 
that the veteran had no nausea or vomiting, and "no true 
dysphagia," and that his weight was stable.  The examiner 
indicated that the fact that a protime pump inhibitor did not 
relieve his symptoms suggested that his symptoms were not 
related to GERD.  

A VA progress note, dated in February 2002, shows that the 
veteran complained of abdominal pain, cramping and bloating, 
and that he denied regurgitation.  He reported substernal 
discomfort frequently at night that was relieved by drinking 
water.  He was noted not to be anemic.  A number of VA 
progress notes show complaints of shoulder pain, however, the 
veteran's diagnoses include tendonitis, cervicalgia/cervical 
spondylosis with radiculopathy, and left shoulder AC 
(acromioclavicluar) joint arthritis, and there is no 
competent medical evidence that associates his complaints of 
shoulder pain with his GERD.  

A VA examination report, dated in February 2000, shows that 
the veteran complained of waking up at night choking, or 
coughing up his stomach contents.  It was noted that he had 
been given a diagnosis of irritable colon, and that two of 
the medications he was taking for this disorder could be a 
partial cause of his increased GERD symptoms.  On 
examination, the veteran was extremely anxious, with mild 
abdominal distension and diffuse tenderness that was mainly 
over the left colon, and that was related to his irritable 
bowel.  The examiner stated that an increase in GERD was 
substantiated because of increased symptoms during sleep and 
documentation of hiatal hernia.  Overall disability was 
characterized as "mild to moderate," with improvement to 
mild" thought to be likely with revised medication.  

A VA examination report, dated in May 2005, shows that the 
veteran complained of severe indigestion and reflux.  It was 
noted that an endoscopy had been unremarkable, and that he 
had been on a variety of medications.  He was currently on 
Omeprazole, 20 mg. per day.  He complained of daily symptoms 
and nocturnal regurgitation, but not vomiting.  He reported 
persistent intermittent nausea, with no dysphagia, pyrosis, 
or substernal arm or shoulder pain.  It was noted that there 
was no weight loss, or hematemesis, and that he had melena 
related to hemorrhoids.  A physical examination was 
unremarkable.  The relevant diagnosis was GERD, characterized 
as "moderately symptomatic in spite of Omeprazole."  

The Board finds that the claim must be denied.  The medical 
evidence is insufficient to show that the veteran has 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  In this regard, although there is some evidence of 
regurgitation, the findings indicate that he does not have 
dysphagia or pyrosis, nor does he have substernal arm or 
shoulder pain related to his GERD.  With regard to the 
requirement that the disability be "productive of 
considerable impairment of health," the February 2000 VA 
examination report characterized the veteran's overall 
disability as "mild to moderate," and the May 2005 VA 
examination report characterized the veteran's disability as 
"moderately symptomatic."  The May 2005 report indicates 
that there was no associated dysphagia, pyrosis, substernal 
arm or shoulder pain, weight loss, hematemesis, or melena.  
The May 2005 report is the most current report of record, and 
it is therefore considered the most probative evidence of the 
veteran's current condition.  Francisco.  There is no other 
evidence of such symptoms as anemia, significant weight loss, 
or other GERD-related symptoms that are sufficient to show 
that the veteran's GERD is productive of a considerable 
impairment of health.  Accordingly, the Board concludes that 
the criteria for a 30 percent rating for gastroesophageal 
reflux disease are not met under DC 7346, and that the claim 
must be denied.  

In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the appellant's claim, such rule is not 
for application in this case.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


II.  Allergic Rhinitis

The veteran received service connection for allergic rhinitis 
in an October 1997 rating decision, but his condition was not 
found to be severe enough to warrant a compensable 
evaluation.  In March 2000, the veteran filed a claim for a 
compensable rating, contending that his condition has grown 
in severity to warrant compensation.  An August 2000 rating 
decision denied the veteran's claim.  

The veteran's allergic rhinitis is rated under 38 C.F.R. § 
4.97, Diagnostic Code (DC) 6522.  Under DC 6522, a 10 percent 
rating is warranted where there are no polyps, but there is 
greater than 50-percent obstruction of the nasal passages on 
both sides or complete obstruction on one side.  

The medical evidence consists of VA and non-VA reports.  In 
general, this evidence shows a number of treatments for 
allergy and sinus symptoms, however, the only relevant 
findings are contained in two VA examination reports.  

A VA examination report, dated in June 2000, shows that the 
veteran complained of a stuffy or runny nose, and watery, 
itchy conjunctivae throughout the year.  He 



stated that he took chlorpheniramine orally and 
beclomethasone spray nasally, with partial benefit.  On 
examination, he was healthy looking, although he sniffled a 
bit with mild hay fever.  Nasal passages were open.  The 
examiner noted that the veteran had a typical, uncomplicated 
case of allergic rhinitis that requires daily, continuous 
medication.  

A VA examination report, dated in May 2005, shows that the 
veteran complained of year-round symptoms.  He denied having 
bacterial sinusitis.  He stated that he took Flonase, 
Chloropheniramine, and Loratadine.  On examination, the nasal 
area was unremarkable.  His eyes were not runny and his nose 
was clear.  The relevant diagnosis was allergic rhinitis, 
with a notation that the veteran's symptoms were relatively 
well-controlled with medication.  

The Board finds that the claim must be denied.  There is no 
medical evidence to show that the veteran's allergic rhinitis 
is productive of a greater than 50-percent obstruction of the 
nasal passages on both sides, or complete obstruction on one 
side.  Accordingly, the Board concludes that the criteria for 
a compensable rating for allergic rhinitis under DC 6522 are 
not met, and that the claim must be denied.  

As for the possibility of a higher rating under another 
diagnostic code, see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), under 38 C.F.R. § 4.97, DC 6510 (2006), chronic 
pansinusitis is evaluated by application of the General 
Rating Formula for Sinusitis (General Formula).  Under these 
guidelines, a 10 percent disability rating is awarded for 
sinusitis manifested by one or two incapacitating episodes 
per year requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or by three to six non-incapacitating 
episodes per year characterized by headaches, pain, and 
purulent discharge or crusting.  However, there is nothing in 
the relevant medical evidence to show that the veteran has 
met these criteria, and the claim must be denied.  

In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the appellant's claim, such rule is not 
for application in this case.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


III.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA on its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  In this case, in June and August of 2003, 
September 2004, and July and September of 2005, the RO sent 
the veteran notice letters (hereinafter "VCAA notification 
letters") that informed him of the type of information and 
evidence necessary to support his claims.  The RO's letters 
informed the veteran of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA and contained a specific request for the veteran to 
provide additional evidence in support of his claims.  He was 
asked to identify all relevant evidence that he desired VA to 
attempt to obtain.  

The VCAA letters were all mailed to the appellant after the 
initial RO adjudications of his claims.  However, the RO's 
March 2000 and August 2000 decisions were decided prior to 
the enactment of the VCAA.  In such cases, there is no error 
in not providing notice specifically complying with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial AOJ adjudication had already occurred.  Id.  Rather, 
the appellant is to be given proper subsequent VA process, 
and the Board is to make findings on the completeness of the 
record or on other facts permitting the Court to make a 
conclusion of lack of prejudice from improper notice.  

The VCAA letters were provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the letters fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
In addition, after the letters were sent, the case was 
readjudicated and in February 2006 a Supplemental Statement 
of the Case was provided to the appellant.  In summary, the 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notice.  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Any error in the failure to provide notice involving the 
downstream element of an effective date is harmless at this 
time, as the claims for increased ratings have been denied.    

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  The Board is 
satisfied that its duty has been met and that all reasonable 
efforts to develop the record have been made.  The RO has 
obtained the veteran's service medical records, and VA and 
non-VA medical reports.  The veteran has been afforded 
examinations for the disabilities in issue.  The Board 
therefore finds that decisions on the merits at this time do 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).


ORDER

A rating in excess of 10 percent for gastroesophageal reflux 
disease is denied.  

A compensable rating for allergic rhinitis is denied.   


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


